UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7541



NICHOLAS J. QUEEN, SR.,

                                           Petitioner - Appellant,

          versus

EDWARD BRENNAN; JOSEPH J. CURRAN, Attorney
General of the State of Maryland,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CA-95-859-WMN)


Submitted:   February 6, 1996          Decided:     February 16, 1996


Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Nicholas J. Queen, Sr., Appellant Pro Se. Kathryn L. Grill, SMITH,
SOMERVILLE & CASE, Baltimore, Maryland; Jefferson McClure Gray, As-
sistant United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Queen v. Brennan,
No. CA-95-859-WMN (D. Md. Aug. 22, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2